                                                                           ç-sl
                                                                             1 ,'1ç
                                                                                   *q
                                                                                    .
                              UNITED STATES DISTRICT COURT:''

                                DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA

               V


FNU LNU, also known as "Hailee R. DeSouza"                       October 26,2018


                   GOVERNMENT'S MOTION FOR PRETRIAL DETENTION

       Pursuant to   Title 18, United States Code, Sections 3I42(e) and (f), the Government

hereby requests that the defendant be ordered detained prior to trial.

L      Eligibilitlz of Case

       This case is eligible for pretrial detention because it involves:

               a crime of violence as defined   in Title 18, United States Code, Section 3156;

               an offense for which the maximum sentence is        life imprisonment or death;

               an offense for which a maximum term of imprisonment of ten years or more is

               prescribed in the Controlled Substances Act (21U.S.C. 5801 et seq.), the

               Controlled Substances Import and Export Act (21U.S.C. 951 et seq.), or section          1



               of the Act of September 15, 1980 (21 U.S.C. S955a);

               any felony committed after the defendant has been convicted of two or more        of

               the prior two offenses or two or more State or local offenses that would have been

               one of the prior two offenses   if a circumstance giving rise to Federal jurisdiction

               had existed;

          X     a serious risk that the defendant   will flee; andJor
        X       a serious   risk that the defendant will obstruct or attempt to obstruct justice, or

                threaten injure, or intimidate, or attempt to threaten, injure, or intimidate, a

                prospective witness or juror.

il.    Reason for Detention

       The court should detain defendant because there are no conditions of release which          will

reasonably assure:

          X     the defendant's appearance as required; andJor

        X       the safety of any other person and the community.

IV.    Time for Detention Hearins

       The Govemment requests that the court conduct the detention hearing after a continuance

ofthree days.

                                                 Respectfully submitted,

                                                 JOHN H. DURHAM
                                                 UNITED STATES ATTORNEY

                                                          lsl

                                                 SARAH P. KARWAN
                                                 ASSISTANT UNITED STATES ATTORNEY
                                                 Federal Bar No. ct229Il
                                                 157 Church Street
                                                 New Haven, Connecticut 06510
                                                 (203) 821-3700
                                      CERTIFICATION

       This is to certify that a copy of the within and forgoing "Government's Motion for Pretrial

Detention" was hand delivered to counsel for FNU LNU this 26th day of October.




                                                         lsl
                                             SARAH P. KARWAN
                                             ASSISTANT UNITED STATES ATTORNEY




                                                3
